DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 958, 959, 962, 963, 965-967, and 969-973 are pending.
Claims 1-957, 960, 961, 964, 968, 974, and 975 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 02, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 958, 959, 962, 963, 965-967, and 969-973 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0272532).
With regard to claims 958 and 963, Park et al. teach a porous substrate and a coating layer positioned on one side or both sides of the porous substrate, wherein the coating layer includes a filler particles (A) and a binder (B) including an organic polymer, inorganic particles, organic particles or a combination thereof (abstract).
The porous substrate may be a polyolefin (par.0037, par.0190), which is equivalent to the “polyolefinic microporous layer, said layer being adapted to block ionic flow between an anode and a cathode at shutdown temperature” in claim 963.
The organic polymer of Park et al. is equivalent to the “polymeric binder” in claim 963.
Park et al. teach that the filler particles (A) may be alumina, silica, or boehmite (par.0129), which are defined as heat-resistant particles on page 16, lines 13-15 of the specification of the instant application.
Park et al. further teach that the inorganic and the organic particle provide the separator with improved heat resistance (par.0087).
Therefore, alumina, silica, boehmite, the inorganic particles, and the organic particles meet the limitations for the “heat-resistant particles” in claim 963.
Park et al. further teach that a binding agent may be included in the binder (B) (par.0024), and may be an epoxy compound such as EM-150 manufactured by Denacol (par.0112). This compound comprises two or more epoxy groups, as evidenced in the fourth paragraph on page 9 of Sasaki et al. (WO 2012/036130, with attached translation).
Therefore, EM-150 manufactured by Denacol meets the limitations of claim 963 for “a cross-linker comprising multiple reactive epoxy groups”.
Park et al. do not specifically teach a coating layer comprising EM-150 manufactured by Denacol.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use EM-150 manufactured by Denacol as binding agent, because Park et al. clearly teach the compound for this purpose.
Park et al. teach that the filler (A) may be included in an amount of 70-99wt% of the coating layer (par.0027). 
The binding agent may be included in an amount of 1.03-10 parts by weight based on 100 parts by weight of the organic polymer, and particles (inorganic particles, organic particles, or combination thereof) may be included in an amount of 10-100 parts by weight based on 100 parts by weight of the organic polymer (par.0024-0025).
Therefore, heat-resistant particles may be included in the coating layer in an amount of 70-97.26wt%. This range overlaps the ranges in claims 958 and 963.
The organic polymer may be included in the coating layer in an amount of 0.001-27.26wt%. This range overlaps the range in claims 958 and 963.
A binding agent with epoxy group, such as may be included in the coating layer in an amount up to 2.5wt% (25,000ppm). This range overlaps the range for a crosslinker in claim 963.
Therefore, the separators in claims 958 and 963 are obvious over the separator of Park et al.
With regard to claim 959, Park et al. teach that the inorganic particles for the coating layer may be Al2O3, SiO2, TiO2 (par.0025 and par.0090).
With regard to claim 962, Park et al. teach that the organic polymer may be included in the form an emulsion, suspension or colloid (par.0073). This implies that the organic polymer may comprise water or a solvent, which can be aqueous or non-aqueous.
With regard to claim 965, Park et al. teach that the organic polymers may be used in combination, and the examples of organic polymers include polyvinyl alcohol, acrylic resin and carboxymethyl cellulose (par.0074).
With regard to claim 966, Park et al. teach that the coating layer may include a combination of inorganic particles and organic particles (par.0086-0087). The organic particles may be polyimide-based particles (par.0068).
With regard to claim 967, Park et al. teach that the separator may include an adhesion layer on the coating layer, in order to improve the adhesion of an electrode to the separator (par.0130-0131, par.0139).
With regard to claim 969, Park et al. teach that an adhesion layer may be further provided on the coating layer in order to improve the adhesion of the separator to the electrodes (par.0130-0131).
With regard to claims 970-973, Park et al. teach a rechargeable lithium battery comprising the separator positioned between a negative electrode and a positive electrode (par.0149). The negative electrode includes a current collector and a negative active material layer, which may comprise lithium metal or a lithium metal alloy (par.0151-0152).
The rechargeable lithium battery further comprises an electrolyte including a lithium salt and a non-aqueous solvent (par.0174-0175). This is equivalent to the device in claim 972 and the rechargeable lithium battery in claim 973.

Response to Arguments
Applicant’s arguments with respect to claims 958, 959, 962, 965-967, and 969-973 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the objection to claims 958, 959, 962, 963, and 965-973 is withdrawn following the applicant’s amendment to claim 963;
-the rejection of claim 968 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot following the cancelation of the claim; 
-the rejection of claims 958, 959, 962, 963, 965, 967, 968, 970, 971, and 973 under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0301903) in view of Jeon (US 2016/0204409) is withdrawn following the applicant’s amendment to claim 963;
-the rejection of claim 972 under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0301903) in view of Jeon (US 2016/0204409) as applied to claim 963 above, and further in view of Uemura et al. (US 2002/0012830) is withdrawn following the applicant’s amendment to claim 963;
-the rejection of claims 959, 963, 965-967, 970, 971, and 973 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0272532) in view of Jeon (US 2016/0204409) is withdrawn following the applicant’s amendment to claim 963.
However, new grounds of rejection for claims 958, 959, 962, 963, 965-967, and 969-973 are shown in paragraphs 4 and 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722